DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered. Claims 44, 48, 51-52, and 57-60 remain pending in the application.

Response to Arguments
Applicant’s arguments, see Remarks filed 07/12/2022, regarding the rejection of the claims under 35 U.S.C. 103 in view of Zhang, modified by Samsung R2-166064, have been fully considered but are not persuasive. Applicant argues that Samsung R2-166064 discloses that the MME releases bearer upon receiving the UE Context Release Request, where as shown in Fig. 2.1-2: Alternative 2 the step “Release Bearer” is described after the UE Context Release Request step, which is contrary to the amended features of “without invoking a release of a connection among the core network” therefore Samsung R2-166064 fails to teach or suggest the invention as required by the amended limitations.
Examiner respectfully disagrees. Applicant’s assertions regarding the “Release Bearer” procedure completed between the MME and the SGW in Samsung R2-166064 Fig. 2. 1-2: Alternative 2 are not persuasive because they apply to features which are not claimed. While the claims recite “without invoking a release of a connection among the core network,” the core network as claimed only includes a single entity, the apparatus for mobility management. A single entity cannot have a connection “among” itself, so it is unclear to which connection this limitation is referring. Without claiming any other core network entities that the apparatus for mobility management may be connected with, the language “a connection among the core network” renders the claims indefinite, as discussed in the 35 U.S.C. 112 rejection provided below. 
The claimed invention as recited is completely silent as to what other entities the mobility management apparatus may be in connection with besides non-core entities. There are no other core entities recited in the claimed invention, therefore the release of the bearer between the core entities in Samsung R2-166064, namely between the MME and SGW, is not relied upon or relevant to the current rejection, since only the connections between the MME and non-core entities are claimed. This is explicitly taught in Samsung R2-166064, wherein after both the UE Context Release Request procedure and the step of “Release Bearer” with the SGW are performed, the MME remains connected with the UE device and begins “MME Initiated Paging” as shown in Fig. 2. 1-2: Alternative 2.
Examiner acknowledges that if the claims were amended to recite the additional core network entity with which the apparatus for mobility management is connected, which appears from the instant specification to be a gateway node (see [0074-0075]), the indefiniteness rejections provided under 35 U.S.C. 112(b) would be overcome and Applicant’s arguments regarding the “Release Bearer” procedure of Samsung R2-166064 in Fig. 2. 1-2: Alternative 2 would have been persuasive. However, based on the currently recited limitations, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44, 48, 51-52, and 57-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claims 44, 48, and 51-52, the recited limitations require “moving the CM state of the UE in the apparatus for mobility management to CM-Idle without invoking a release of a connection among the core network.” However, the core network as claimed only includes a single entity, the apparatus for mobility management. The claimed invention is silent regarding what other entities may be present in the core network or any other core network connections that the apparatus for mobility management may have, and only requires connections between the apparatus for mobility management and non-core entities. Since a single node cannot have connections “among” itself, and there are no other core network nodes for the apparatus for mobility management to be connected to within the core network, it is unclear how the amended limitations are to be interpreted and which connection is not to be released by the claimed invention. For these reasons the amended language renders the claims indefinite. Claims 57-60 are rejected for the same reasons by virtue of their dependency on Claims 44, 48, and 51-52, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 48, and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2018/0206248), in view of Samsung, (“Analysis of the paging area change scenario with no X2 interface”, 3GPP TSG-RAN WG2 #95bis, R2-166064, Kaohsiung, Taiwan, October 10-14, 2016).
Regarding Claim 44, Zhang teaches a base station (Fig. 4, second base station) comprising: a transceiver, and a controller ([0429-0440, 450], Figs. 10A-10B schematic diagram of second base station) configured to: 
control the transceiver to transmit, to an apparatus for mobility management in a core network, information for indicating whether an user equipment (UE), whose connection management (CM) state is managed by the apparatus for mobility management, is in a Radio Resource Control (RRC) inactive state or not ([0327], Fig. 4, step 400: An MME receives a notification message sent by a second base station, where the notification message is used to notify the MME that a terminal is currently in an inactive state, and the terminal performs reselection to a cell controlled by the second base station);  
control the transceiver to receive, from the core network, downlink data for the UE; and perform a Radio Access Network (RAN)-based paging to the UE ([0328-0329], Fig. 4, step 410: the MME sends a paging message to the second base station according to the notification message, when downlink data arrives at the terminal, the MME does not deliver a paging message to multiple base stations according to a TA list, but directly sends a paging message to the second base station).
While Zhang discloses performing RAN-based paging on behalf of the RRC inactive device ([0328-0329]), Zhang fails to explicitly teach controlling the transceiver to send, to the apparatus  for mobility management in a case where the RAN-based paging fails, a UE Context Release Request message in a release procedure that is to move the CM state of the 2UE in the apparatus for mobility management to CM-IDLE, without invoking a release of a connection among the core network.  
In the same field of endeavor, Samsung discloses controlling the transceiver to send, to the apparatus  for mobility management in a case where the RAN-based paging fails (fig.2.1.2, showing step comprising RAN initiated paging from old eNB towards the UE; also see last paragraph in pg.2, alterative -2:  the old eNB triggers the S1 release due to no UE response for the RAN initiated paging), a UE Context Release Request message in a release procedure that is to move the CM state of the 2UE in the apparatus for mobility management to CM-IDLE (fig.2.1-2, showing step comprising old eNB sending a UE context release request with DL data indication to the MME, and steps comprising releasing a bearer between MME and SGW and/or between the SGW and the old base station, and sending/receiving by the MME of UE context release command/complete  to/from  the eNB, also see last paragraph in pg.2, alterative -2:  the old eNB triggers the S1 release due to no UE response for the RAN initiated paging), without invoking a release of a connection among the core network (fig. 2.1.2 showing after UE Context release request the MME may trigger MME initiated paging when there is DL data (~connection with MME maintained to perform paging)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the paging performed by the base station on behalf of the inactive device, as taught in Zhang, to further include triggering of a UE context release procedure when the RAN-based paging fails, as taught in Samsung, in order to reduce overhead signaling while ensuring the tracking area and location of the device may be efficiently updated when paging has failed, thereby avoiding negative impacts of moving between cells while in a reduced connection status.
Regarding Claim 48, Zhang teaches an apparatus for mobility management of a core network (Fig. 4, MME), the apparatus comprising: a transceiver, and a controller ([0441-0450], Figs. 11A-11B, schematic diagram of MME) configured to: control the transceiver to receive, from a base station, information for indicating whether an user equipment (UE), whose connection management (CM) state is managed by the apparatus for mobility management, is in a Radio Resource Control (RRC) inactive state or not ([0327], Fig. 4, step 400: An MME receives a notification message sent by a second base station, where the notification message is used to notify the MME that a terminal is currently in an inactive state, and the terminal performs reselection to a cell controlled by the second base station). 
While Zhang discloses the base station receiving, from the core network, downlink data for the UE and performing RAN-based paging on behalf of the RRC inactive device ([0328-0329]), Zhang fails to explicitly teach controlling the transceiver to receive from the bases station, in a case where the base station receives, from the core network, downlink data for the UE, and a Radio Access Network (RAN)-based paging to the UE fails, a UE Context Release Request message in a 3release procedure that is to move the CM state of the UE in the apparatus for mobility management to CM-IDLE, without invoking a release of a connection among the core network.  
In the same field of endeavor, Samsung teaches controlling the transceiver to receive from the bases station, in a case where the base station receives, from the core network, downlink data for the UE (fig.2.1.2, showing step comprising downlink (DL) data is sent from  the SGW to the old eNB; also see last paragraph in pg.2, alterative -2:  Later after DL data arrives, etc.), and a Radio Access Network (RAN)-based paging to the UE fails (fig.2.1.2, showing step comprising RAN initiated paging from old eNB towards the UE; also see last paragraph in pg.2, alterative -2:  the old eNB triggers the S1 release due to no UE response for the RAN initiated paging), a UE Context Release Request message in a 3release procedure that is to move the CM state of the UE in the apparatus for mobility management to CM-IDLE (fig.2.1-2, showing step comprising old eNB sending a UE context release request with DL data indication to the MME, and steps comprising releasing a bearer between MME and SGW and/or between the SGW and the old base station, and sending/receiving by the MME of UE context release command/complete  to/from  the eNB, also see last paragraph in pg.2, alterative -2:  the old eNB triggers the S1 release due to no UE response for the RAN initiated paging), without invoking a release of a connection among the core network (fig. 2.1.2 showing after UE Context release request the MME may trigger MME initiated paging when there is DL data (~connection with MME maintained to perform paging)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the paging performed by the base station on behalf of the inactive device, as taught in Zhang, to further include triggering of a UE context release procedure when the RAN-based paging fails, as taught in Samsung, in order to reduce overhead signaling while ensuring the tracking area and location of the device may be efficiently updated when paging has failed, thereby avoiding negative impacts of moving between cells while in a reduced connection status.
Regarding Claim 51, Zhang teaches a method performed by a base station (Fig. 4, second base station), the method comprising: transmitting, to an apparatus for mobility management in a core network, information for indicating whether an user equipment (UE), whose connection management (CM) state is managed by the apparatus for mobility management, is in a Radio Resource Control (RRC) inactive state or not ([0327], Fig. 4, step 400: An MME receives a notification message sent by a second base station, where the notification message is used to notify the MME that a terminal is currently in an inactive state, and the terminal performs reselection to a cell controlled by the second base station); receiving, from the core network, downlink data for the UE; and performing a Radio Access Network (RAN)-based paging to the UE ([0328-0329], Fig. 4, step 410: the MME sends a paging message to the second base station according to the notification message, when downlink data arrives at the terminal, the MME does not deliver a paging message to multiple base stations according to a TA list, but directly sends a paging message to the second base station).
While Zhang discloses the base station performing RAN-based paging on behalf of the RRC inactive device ([0328-0329]), Zhang fails to explicitly teach sending, to an apparatus for mobility management in the core network in a case where the RAN-based paging fails, a UE Context Release Request message in a release procedure that is to move the CM state of the UE in the apparatus for mobility management to CM- IDLE, without invoking a release of a connection among the core network.  
In the same field of endeavor, Samsung teaches sending, to an apparatus for mobility management in the core network in a case where the RAN-based paging fails (fig.2.1.2, showing step comprising RAN initiated paging from old eNB towards the UE; also see last paragraph in pg.2, alterative -2:  the old eNB triggers the S1 release due to no UE response for the RAN initiated paging), a UE Context Release Request message in a release procedure that is to move the CM state of the UE in the apparatus for mobility management to CM- IDLE (fig.2.1-2, showing step comprising old eNB sending a UE context release request with DL data indication to the MME, and steps comprising releasing a bearer between MME and SGW and/or between the SGW and the old base station, and sending/receiving by the MME of UE context release command/complete  to/from  the eNB, also see last paragraph in pg.2, alterative -2:  the old eNB triggers the S1 release due to no UE response for the RAN initiated paging), without invoking a release of a connection among the core network (fig. 2.1.2 showing after UE Context release request the MME may trigger MME initiated paging when there is DL data (~connection with MME maintained to perform paging)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the paging performed by the base station on behalf of the inactive device, as taught in Zhang, to further include triggering of a UE context release procedure when the RAN-based paging fails, as taught in Samsung, in order to reduce overhead signaling while ensuring the tracking area and location of the device may be efficiently updated when paging has failed, thereby avoiding negative impacts of moving between cells while in a reduced connection status.
Regarding Claim 52, Zhang teaches a method performed by an apparatus for mobility management of a core network (Fig. 4, MME), the method comprising: receiving, from a base station, information for indicating whether an user equipment (UE), whose connection management (CM) state is managed by the apparatus for mobility management, is in a Radio Resource Control (RRC) inactive state or not ([0327], Fig. 4, step 400: An MME receives a notification message sent by a second base station, where the notification message is used to notify the MME that a terminal is currently in an inactive state, and the terminal performs reselection to a cell controlled by the second base station).
While Zhang discloses the base station receiving, from the core network, downlink data for the UE and performing RAN-based paging on behalf of the RRC inactive device ([0328-0329]), Zhang fails to explicitly teach receiving from a base station, in a case where the base station receives, from the core network, downlink data for the UE, and a Radio Access Network (RAN)-based paging to the UE fails, a UE Context Release Request message in a release procedure that is to move the CM state of the UE in an apparatus for mobility management to CM-IDLE, without invoking a release of a connection among the core network.  
In the same field of endeavor, Samsung teaches receiving from a base station, in a case where the base station receives, from the core network, downlink data for the UE (fig.2.1.2, showing step comprising downlink (DL) data is sent from  the SGW to the old eNB; also see last paragraph in pg.2, alterative -2:  Later after DL data arrives, etc.), and a Radio Access Network (RAN)-based paging to the UE fails (fig.2.1.2, showing step comprising RAN initiated paging from old eNB towards the UE; also see last paragraph in pg.2, alterative -2:  the old eNB triggers the S1 release due to no UE response for the RAN initiated paging), a UE Context Release Request message in a release procedure that is to move the CM state of the UE in an apparatus for mobility management to CM-IDLE (fig.2.1-2, showing step comprising old eNB sending a UE context release request with DL data indication to the MME, and steps comprising releasing a bearer between MME and SGW and/or between the SGW and the old base station, and sending/receiving by the MME of UE context release command/complete  to/from  the eNB, also see last paragraph in pg.2, alterative -2:  the old eNB triggers the S1 release due to no UE response for the RAN initiated paging), without invoking a release of a connection among the core network (fig. 2.1.2 showing after UE Context release request the MME may trigger MME initiated paging when there is DL data (~connection with MME maintained to perform paging)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the paging performed by the base station on behalf of the inactive device, as taught in Zhang, to further include triggering of a UE context release procedure when the RAN-based paging fails, as taught in Samsung, in order to reduce overhead signaling while ensuring the tracking area and location of the device may be efficiently updated when paging has failed, thereby avoiding negative impacts of moving between cells while in a reduced connection status. 

Claims 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2018/0206248), in view of Samsung, (“Analysis of the paging area change scenario with no X2 interface”, 3GPP TSG-RAN WG2 #95bis, R2-166064, Kaohsiung, Taiwan, October 10-14, 2016), and further in view of Fujishiro et al (US 2019/0174570).
Regarding Claims 57-60, Zhang, as modified by Samsung, disclose the base station, apparatus for mobility management method performed by a base station, and method performed by an apparatus for mobility management as disclosed in Claims 44, 48, and 51-52 above. The combination fails to teach the base station receiving the downlink data for the UE from the apparatus for mobility management in the core network.
In the same field of endeavor, Fujishiro teaches the base station receiving the downlink data for the UE from the apparatus for mobility management in the core network ([0122], Fig. 12, step S202 transmit to MME 300C a transition notification related to UE 100 to be transmitted to the Light Connected State, [0126-0127], Fig. 12, step s208 MME 300C determines whether or not it has become necessary to transmit DL data or NAS signaling addressed to the specific UE 100 and transmits S1 paging message to the eNB 200, [0066], in Light Connected state S1 connection with MME is maintained).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the paging performed by the base station on behalf of the inactive device, as taught in Zhang, including triggering of a UE context release procedure and providing MME initiated paging when the RAN-based paging fails, as taught in Samsung, to further include providing downlink data signaling from the MME to the UE device over an S1 interface that is maintained while the device is in a Light Connected State, as taught in Fujishiro, in order to conserve network resources and control network load increases by reducing the signaling for the UE while still maintaining connectivity. (See Fujishiro [0004, 0066])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et al (US 2018/0020382) discloses [0728] RRC connection release message is received, the UE transitions to light connected mode, the anchor eNB maintains the UE context and may also maintain the S1 bearer with the core network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641